Citation Nr: 1034640	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than January 10, 2005 
for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active service from August 1966 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  Regulations were amended to allow service connection for type 
II diabetes mellitus on a presumptive basis on May 8, 2001.

2.  The first evidence indicating a diagnosis of diabetes 
mellitus dates to July 2002.

3.  The Veteran filed his initial claim for service connection 
for diabetes mellitus on January 10, 2005.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to January 
10, 2005, for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.114, 3.400, 3.816 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier effective date claim

The Veteran asserts that the effective date of the grant of 
service connection should be the date that he was originally 
diagnosed diabetes mellitus (in July 2002) due to liberalizing 
legislation that added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides.
.
Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a), (b)(l) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2009).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) 
(2009).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  Any communication or 
action, indicating intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "[s]ection 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in order 
for any type of benefit to accrue or be paid."  Thus, before VA 
can adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and expressing 
some intent to seek it.  See also Brannon v. West, 12 Vet. App. 
32 (1998).

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or increase 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a) (2009).  If a claim is reviewed at 
the request of the claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3).
In order for a claimant to be eligible for a retroactive payment, 
however, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the effective 
date of the liberalizing law or VA issue and that such 
eligibility existed continuously from that date to the date of 
claim or administrative determination of entitlement.  See 38 
C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 
(1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  Effective 
dates for disability compensation awarded to Nehmer class members 
is set forth at 38 C.F.R. § 3.381.  Under that regulation, a 
Nehmer class member is a Vietnam Veteran who has a covered 
herbicide disease.  Covered herbicide diseases include Type 2 
Diabetes [also known as type II diabetes mellitus or adult-onset 
diabetes)].  See 38 C.F.R. § 3.381(b) (2009).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled to 
disability compensation for a covered herbicide disease, the 
effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and May 
3, 1989, the effective date of the award will be the later of the 
date VA received the claim on which the prior denial was based or 
the date the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A prior decision will be 
construed as having denied compensation for the same disease if 
the prior decision denied compensation for a disease that 
reasonably may be construed as the same covered herbicide disease 
for which compensation has been awarded.  Minor differences in 
the terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior decision, 
that the prior decision denied compensation for the same covered 
herbicide disease.

(2) If the class member's claim for disability compensation for 
the covered herbicide disease was either pending before VA on May 
3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, the 
effective date of the award will be the later of the date such 
claim was received by VA or the date the disability arose, except 
as otherwise provided in paragraph (c)(3) of this section.  [It 
is noted that the effective date for the regulation which added 
diabetes mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  
See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

 (i) The claimant's application and other supporting statements 
and submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an intent 
to apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 1989 
and the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease, in 
which VA denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) 
or (c)(2) of this section was received within one year from the 
date of the class member's separation from service, the effective 
date of the award shall be the day following the date of the 
class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2009).

In this case, the Veteran has a "covered herbicide disease" 
[i.e., diabetes mellitus] within the meaning of 38 C.F.R. § 
3.816(b)(2).  However, a review of the record indicates that VA 
has never denied a claim of service connection for diabetes 
mellitus from the Veteran, including between September 25, 1985 
and May 3, 1989.  The Veteran does not contend otherwise.  Thus, 
an earlier effective date is not warranted under 38 C.F.R. § 
3.816(c)(1).

Likewise, the Veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective date 
for the regulation which added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides.  See 
Liesegang.  He does not contend otherwise.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. § 3.816(c)(2).

Finally, the Veteran did not submit a claim of entitlement to 
service connection for diabetes mellitus within one year of his 
separation from service.  Again, he does not contend otherwise.  
Thus, 38 C.F.R. § 3.816(c)(3) is inapplicable.

Because these requirements have not been met, 38 C.F.R. § 3.816 
provides that the effective date of the award of service 
connection for diabetes must be determined in accordance with §§ 
3.114 and 3.400.  38 C.F.R. § 3.114 pertains to effective dates 
based on liberalizing legislation.  Here, the effective date of 
the regulation which added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides is May 8, 
2001.  As discussed above, in order for the Veteran to be 
eligible for a retroactive payment, the evidence must show that 
the Veteran met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA issue 
and that such eligibility existed continuously from that date to 
the date of claim or administrative determination of entitlement.  
In this regard the Board notes that the Veteran does not contend 
that he was diagnosed with diabetes earlier than July 2002 or 
that he had symptoms prior to July 2002.  Furthermore, there are 
no earlier records suggestive of diabetes prior to July 2002.  
Here, the preponderance of the evidence is against finding that 
the disability existed and was manifested to a compensable degree 
on May 8, 2001, which is the date of the liberalizing law.

As the Veteran did not have diabetes mellitus on the effective 
date of the liberalizing law, retroactive payment under 38 C.F.R. 
§ 3.114 is not available.  See 38 U.S.C.A. § 5110(g).  Here, as 
discussed, the preponderance of the evidence of record is against 
finding that the Veteran had symptoms or manifestations of 
diabetes mellitus to a degree of 10 percent in May 2001, the time 
of the liberalizing law which provided presumptive service 
connection for diabetes mellitus.

As such, the effective date of the grant of service connection 
for diabetes mellitus must be determined pursuant to 38 C.F.R. § 
3.400(b)(2).  See 38 U.S.C.A. § 5110.  That regulation states 
that the effective date for an award of service connection and 
disability compensation, based on an original claim, is the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later.

In this case, the pertinent and undisputed facts are that the 
Veteran submitted a claim of entitlement to service connection 
for diabetes mellitus which was received by VA on January 10, 
2005.  Review of the record reveals that no claim for service 
connection was received until that date, and there are no prior 
documents that can be construed as a claim, informal claim or 
intent to file a claim of entitlement to service connection for 
diabetes mellitus.  

In summary, under the law, the earliest effective date and the 
appropriate effective date in this case is January 10, 2005, the 
date of receipt of the Veteran's claim for service connection.

II.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.
This appeal arises from disagreement with the assigned effective 
date following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

In association with the Veteran's initial claim for service 
connection, VA obtained records of treatment reported by the 
Veteran, including service treatment records and records of VA 
treatment.  Additionally, the Veteran was provided a proper VA 
examination in response to his initial claim for service 
connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.


ORDER

Entitlement to an effective date earlier than January 10, 2005 
for the grant of service connection for diabetes mellitus is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


